Case 1:18-cv-01599-MN Document 48-11 Filed 09/25/19 Page 1 of 5 PageID #: 2079
Case 1:18-cv-01599-MN Document 48-11 Filed 09/25/19 Page 2 of 5 PageID #: 2080




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


                                  )
BEST MEDICAL INTERNATIONAL, INC., )
                                  )
                  Plaintiff,      )                    Civil Action No.: 1:18-cv-01599-MN
        v.                        )
                                  )                    JURY TRIAL DEMANDED
VARIAN MEDICAL SYSTEMS, INC., AND )
VARIAN MEDICAL SYSTEMS            )
INTERNATIONAL AG,                 )
                                  )
                  Defendants.     )


 CONTAINS CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER

 PLAINTIFF’S RESPONSE TO DEFENDANTS’ FIRST SET OF INTERROGATORIES

       Plaintiff Best Medical International, Inc. (“Best” or “Plaintiff”) by and through their

attorneys, hereby responds to Defendants Varian Medical Systems, Inc. and Varian Medical

Systems International AG (collectively, “Varian” or “Defendants”) First Set of Interrogatories

(“First Interrogatories”) in accordance with Rules 26 and 33 of the Federal Rules of Civil

Procedure.

                                PRELIMINARY STATEMENT

       Best’s responses to Varian’s definitions, instructions, and First Interrogatories are based

upon reasonable and diligent inquiry and upon knowledge or information known or readily

available to Best as of the date of this response. Best reserves the right to continue discovery and

investigation into this matter and to present at trial or otherwise, in accordance with the Federal

Rules of Civil Procedure, additional information discovered after the date of this response. The

responses herein shall not be deemed an admission of the relevance, materiality, or admissibility

of any such related information.
Case 1:18-cv-01599-MN Document 48-11 Filed 09/25/19 Page 3 of 5 PageID #: 2081




success, failure of others, copying, praise, unexpected results, and skepticism), then for each

such secondary consideration and each such Asserted Claim, state in detail all factual and legal

bases supporting or contradicting BMI’s contention, identify all persons with knowledge of such

secondary considerations, and identify all documents tending to support or contradict such

contention.

RESPONSE TO INTERROGATORY NO. 4: (CONTAINS CONFIDENTIAL

INFORMATION)




INTERROGATORY NO. 5:

       For each product that BMI contends is a Practicing Product, whether made and sold by

BMI or by a third-party entity, provide:

       •       the name of the product;

       •       the dates of manufacture (or release dates) of each version of the product;

       •       the date of first sale for each version of the product;

       •       the first offer for sale of each version of the product;

       •       the production numbers of documents reflecting said offers for sale and sales; and

       •       the identity (by production number) of documents sufficient to describe and

illustrate each different version of the product and its sales.


                                                  11
Case 1:18-cv-01599-MN Document 48-11 Filed 09/25/19 Page 4 of 5 PageID #: 2082




RESPONSE TO INTERROGATORY NO. 5:

        Subject to its general objections, Best will produce documents pursuant to Rule 33(d) of

the FEDERAL RULES OF CIVIL PROCEDURE to further respond to this interrogatory.

        Subject to and without waiving the general objections, including the objections to the

definition of Practicing Product and BMI, Best responds as follows: Corvus® and tools within

ActiveRxTM embody inventions of the patents-in-suit. For example, Corvus 5.0M became

available for purchase and sale on or after August 21, 2003; Corvus 9 became available for

purchase and sale on or after January 7, 2010; and Corvus 2011 became available for purchase

and sale on or after November 25, 2015. ActiveRxTM is a set of tools for use with the CORVUS

treatment planning system and became commercially available in the Fall of 2004.

INTERROGATORY NO. 6:

        For each Practicing Product identified in response to Interrogatory No. 6, provide

        •       a description of how the features, operations, elements, or functions of the

Practicing Product correspond to each Asserted Claim;

        •       an identification, by Bates number, of documents sufficient to show that the

limitation is practiced;

        •       a statement whether the claim is literally present or present under the doctrine of

equivalents; and

        •       for any limitation that BMI contends is governed by 35 U.S.C. § 112(f), the

identity of the structure(s), act(s), or material(s) in the product that performs the claimed

function.




                                                  12
Case 1:18-cv-01599-MN Document 48-11 Filed 09/25/19 Page 5 of 5 PageID #: 2083




Dated: July 19, 2019                       /s/ Geoffrey G. Grivner
                                           Geoffrey G. Grivner (DE Bar No. 4711)
                                           BUCHANAN INGERSOLL & ROONEY PC
                                           919 North Market Street, Suite 990
                                           Wilmington, Delaware 19801
                                           Tel: (302) 552-4207
                                           Fax: (302) 552-4200
                                           geoffrey.grivner@bipc.com

                                           Philip L. Hirschhorn (admitted pro hac)
                                           Jennifer Liu (admitted pro hac)
                                           BUCHANAN INGERSOLL & ROONEY PC
                                           640 Fifth Avenue, 9th Floor
                                           New York, New York 10019-6102
                                           Tel: (212) 440-4470
                                           Fax: (212) 440-4401
                                           philip.hirschhorn@bipc.com
                                           jennifer.liu@bipc.com

                                           Erin M. Dunston (admitted pro hac)
                                           Kimberly E. Coghill (admitted pro hac)
                                           Anand Mohan (admitted pro hac)
                                           BUCHANAN INGERSOLL & ROONEY PC
                                           1737 King Street, Suite 500
                                           Alexandria, Virginia 22314-2727
                                           Tel: (703) 838-6514
                                           Fax: (703) 836-2021
                                           erin.dunston@bipc.com
                                           kimberly.coghill@bipc.com
                                           anand.mohan@bipc.com

                                           Attorneys for Plaintiff
                                           Best Medical International, Inc.




                                      23
